


EXHIBIT 10.39
 
RECEIVABLES TRANSFER AND CONTRIBUTION AGREEMENT
 
This Receivables Transfer and Contribution Agreement (this “Agreement”) is made
and entered into as of November 24, 2008, by and between SANMINA SPV LLC, a
Delaware limited liability company (“Transferee”) and SANMINA-SCI CORPORATION, a
Delaware corporation (“Sanmina” or “Transferor”).
 
W I T N E S S E T H:
 
On the terms and subject to the conditions set forth herein, the Transferor
contribute, and Transferee shall accept as a capital contribution, on a “true
contribution” basis, certain of the Transferor's Accounts Receivable from time
to time.
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1 Definitions. Unless otherwise defined herein, all capitalized terms
will have the meanings given such terms in that certain Credit and Security
Agreement dated the date hereof (as the same may be amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among Transferee, Deutsche Bank AG, New York Branch, as administrative
agent (the “Agent”) and the banks and financial institutions named therein as
Lenders ( the “Lenders”).
 
Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting character used herein will be interpreted,
all accounting determinations hereunder will be made, and all financial
statements required to be delivered hereunder will be prepared, in accordance
with GAAP, applied on a basis consistent (except for changes concurred in by the
Public Accountants or otherwise required by a change in GAAP) with the most
recent audited consolidated financial statements of Sanmina and its
Subsidiaries.
 
Section 1.3 References. Unless otherwise indicated, references in this Agreement
to “articles,” “exhibits,” “schedules,” “sections,” and other subdivisions are
references to articles, exhibits, schedules, sections and other subdivisions
hereof.
 



 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 1.4 Terminology. The terms “herein,” “hereof,” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or subdivision.  Any pronoun used will be deemed
to cover all genders. Unless the context otherwise clearly indicates, words used
in the singular include the plural and words used in the plural include the
singular. In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding.” All references to statutes and
related regulations will include any amendments of same and any successor
statutes and regulations.  All references to any of the Program Documents will
include any and all amendment or modifications thereto and any and all
restatements, extensions or renewals thereof. All references to any Person will
mean and include the successors and permitted assigns of such Person. All
references to “including” and “include” will be understood to mean “including,
without limitation.” All references to the time of day will mean the time of day
on the day in question in New York City, New York, unless otherwise expressly
provided in this Agreement.  An Unmatured Termination Event or a Termination
Event will be deemed to exist at all times during the period commencing on the
date that such Unmatured Termination Event or Termination Event occurs to the
date on which such Unmatured Termination Event or Termination Event is waived in
writing pursuant to this Agreement or, in the case of Unmatured Termination
Event, is cured within any period of cure expressly provided in this Agreement;
and a Termination Event will “continue,” be “continuing,” or “in existence”
until such Termination Event has been waived in writing by the Agent acting on
behalf of the Lenders in accordance with the provisions of the Credit Agreement,
or cured.
 
Whenever the phrase “to the best of Transferors' knowledge” or words of similar
import relating to the knowledge or the awareness of Transferor are used herein,
such phrase will mean and refer to the actual knowledge of a Senior Officer of
the Transferor.  All references to “acceptable” or “satisfactory” will, unless
expressly provided otherwise, be deemed to mean “reasonably acceptable” or
“reasonably satisfactory.”  All calculations of money values will be in
Dollars.  To the extent that any party hereto will have the right to consent to
the taking of any action hereunder, such consent will not be unreasonably
withheld (unless otherwise specifically indicated).
 



 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE II
 
TRANSFER AND CONTRIBUTION OF ACCOUNTS RECEIVABLE
 
Section 2.1 Agreement to Transfer Certain Accounts Receivable. (a) From time to
time until this agreement terminates in accordance with Section 2.1(b), the
Transferor may on any Preparation Date offer to contribute, and Transferee shall
accept as a capital contribution, on the Borrowing Date immediately following
such Preparation Date, certain of the Transferor's Accounts Receivable which
arose before such Preparation Date, subject to the terms and conditions set
forth herein.
 
(b) This Agreement will commence as of the date of execution and delivery hereof
and will continue in full force and effect until the earliest to occur of (a)
the termination of the Credit Agreement, and (b) the occurrence of any of the
following events (each, a “Contribution Termination Event”): (i) Transferee or
Transferor will become insolvent or a Termination Event described in Section
6.01(i) or (j) of the Credit Agreement will have occurred and be continuing or
(ii) Transferor will become unable for any reason to contribute Accounts
Receivable in accordance with this Agreement.
 
Section 2.2 Offering Accounts Receivable for Contribution. On or before each
Preparation Date, the Transferor will notify Transferee and the Agent of those
Accounts Receivable it desires to contribute to Transferee on the immediately
following Borrowing Date by delivering a draft Assignment Agreement (as defined
herein) to Transferee, with a copy to Agent.  Such Assignment Agreement will
specifically identify each of the Transferor's Accounts Receivable it desires to
contribute to Transferee, will identify whether each such Account Receivable
satisfies the criteria in the definition of “Eligible Receivable” and will
include the date each such Account Receivable arose, its Uncollected Value,
invoice number, the Account Debtor, currency of payment and its Scheduled
Maturity Date, all determined as of such Preparation Date, as applicable.
 
Section 2.3 Accepting Accounts Receivable. Transferee shall accept as a capital
contribution the Transferor's Accounts Receivable identified as offered as a
capital contribution in a draft Assignment Agreement delivered pursuant to
Section 2.2.
 
Section 2.4 Delivery of Assignment Agreement. On each Borrowing Date, the
Transferor, if contributing any Accounts Receivable to Transferee on such
Borrowing Date, will execute and deliver to Transferee and the Agent an
Assignment Agreement dated as of such Borrowing Date, which Assignment Agreement
will be substantially in the form of Exhibit A attached hereto and made a part
hereof (each, an “Assignment Agreement”).
 



 
 

--------------------------------------------------------------------------------

 
 
 
Section 2.5 Application of Deductions. With respect to any Accounts Receivable
and related Related Rights and Property that the Transferor, in its discretion,
may contribute to Transferee on any Borrowing Date, such Accounts Receivable and
related Related Rights and Property will be deemed to be a capital contribution
from the Transferor to Transferee.  The parties acknowledge and agree that the
Transferor will be obligated to compensate Transferee for any Deductions, to the
extent such Deductions were not otherwise taken into account in determining the
Uncollected Value of the Transferred Receivables of the Transferor on any
Settlement Date, in accordance with Section 2.7(b).
 
Section 2.6 Intent of the Parties; True Contribution of Transferred Receivables.
It is the intention of the parties hereto that the contribution of the
Transferred Receivables and Related Rights and Property as provided in Article
II be, and be construed as, absolute capital contributions without recourse
except as explicitly provided herein, of the Transferred Receivables and Related
Rights and Property by the Transferor to Transferee, and that neither the
Transferred Receivables nor the Related Rights and Property will be part of the
Transferor’s estate in the event of a Transferor bankruptcy.  Furthermore, it is
not intended that such contribution be deemed a pledge of the Transferred
Receivables and Related Rights and Property to secure a debt or other obligation
of Transferor.  If however, notwithstanding the intention of the parties, the
contribution provided for in this Article II is determined to be a transfer for
security, then this Agreement will also be deemed to be a security agreement and
the Transferor hereby grants to Transferee a security interest in all of the
Transferor’s right, title and interest in the Transferred Receivables and
Related Rights and Property.
 
Section 2.7 Re-Transfer of Designated Receivables; Deemed Collections.  (a)  If
at any time an Account Receivable becomes a Designated Receivable, the
Transferor will accept re-transfer of such Designated Receivable from
Transferee.  Each such re-transfer will be made on the next occurring Settlement
Date (or the second following Settlement Date, if such Accounts Receivable
became subject to retransfer pursuant to this Section 2.7 after the Preparation
Date for the next occurring Settlement Date).  The Transferor will pay to the
Transferee an amount in cash equal to the Uncollected Value (which for this
purpose shall be the face amount thereof) of such Designated Receivables.
 



 
 

--------------------------------------------------------------------------------

 
 
 
(b) The parties acknowledge and agree that the Transferor will be obligated to
compensate Transferee for any Deductions taken on any Account Receivable prior
to the Settlement Date on which such Account Receivable was contributed to
Transferee, to the extent such Deductions were not otherwise taken into account
in determining the Uncollected Value of such Transferred Receivables on such
Settlement Date and the Transferor will be deemed to have received a Collection
of such Account Receivable in the amount of any such Deduction on the date such
reduction is reported on the Books and Records.  On each day after contribution
of an Account Receivable to Transferee on which a Deduction is granted on such
Transferred Receivable as a result of (A) any defective, rejected or returned
goods or services, or (B) a setoff in respect of any claim by the related
Account Debtor against the Transferor, in each of the foregoing cases, other
than any such reduction or cancellation due to credit losses, the Transferor
will be deemed to have received on such day a Collection of such Receivable in
the amount of the Deduction.  If the Transferor is deemed to have received a
Collection of Receivables pursuant to this Section 2.7(b), the Transferor will
deposit the amount of such Collections into the Collection Accounts on the next
occurring Settlement Date (or the second following Settlement Date, if such
Deduction was granted after the opening of business on the Business Day
immediately preceding the next occurring Settlement Date).  Such amount may be
offset against any amounts due from Transferee to such Transferor on such
Settlement Date with respect to the Uncollected Value of Accounts Receivable
conveyed by the Transferor to Transferee on such Settlement Date.
 



 
 

--------------------------------------------------------------------------------

 
 
 
Section 2.8 Servicing of Accounts Receivable. On and after each Borrowing Date,
Transferee will have the sole right to receive all Collections with respect to
all Transferred Receivables purchased by it or contributed to it on such
Borrowing Date. The foregoing notwithstanding, Transferee and the Transferor
agree to engage Sanmina’s services as initial Servicer for all the Transferred
Receivables pursuant to the terms set forth in the Servicing Agreement.  The
Transferor agrees (i) to notify commencing on the Collection Account Effect Date
all Account Debtors of its respective Transferred Receivables that pay by wire
transfer, automated clearing house (“ACH”) entries, credits from merchant card
transactions and other electronic funds transfers to tender all payments on such
Transferred Receivables to the Collection Accounts and (ii) to notify commencing
on the Lock-Box Effective Date all Account Debtors of its respective Transferred
Receivables that pay by check, draft or other instrument to tender all payments
on such Transferred Receivables to the Lock-Box, and in each case to cooperate
fully with Servicer in all respects regarding the servicing of Transferred
Receivables.  During the Collection Account Ramp-Up Period and the Lock-Box
Ramp-Up Period, Collections may be deposited into the Sanmina Accounts and the
Sanmina Lockbox and the Servicer will be instructed to sweep all amounts
deposited in the Sanmina Accounts and the Sanmina Lockbox into the Tranche A and
Tranche B Collection Accounts on each Business Day. Collections will be
deposited in the Collection Accounts on each Business Day.  All collections on a
Transferred Receivable received by a Person who is not the Obligee of such
Account Receivable will be held in trust for the Obligee and promptly deposited
into the Collection Accounts or delivered to Servicer for deposit by Servicer
into the Collection Accounts.  If an Account Debtor has indicated that a payment
made by such Account Debtor is to be applied in respect of its obligations under
a specified Account Receivable or in respect of other obligation of such Account
Debtor owed to the Transferor, then the Transferor and the Transferee agree that
such payment shall be applied as specified by the related Account Debtor;
however, after an Account Debtor is in default of any payment obligation to the
Transferee or the Transferor for more than 10 days, or after the related Account
Debtor is insolvent, any such payment shall be applied to the principal amount
of the Accounts Receivable of such Obligor in chronological order of Scheduled
Maturity Dates.
 
Section 2.9 Related Rights and Property. In all cases hereunder where an Account
Receivable is contributed to a Transferee who then becomes the Obligee of such
Account Receivable, the contribution of such Account Receivable will be deemed
to include the contribution of all of the Related Rights and Property relating
to such Account Receivable.
 



 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE III
 
THE CLOSING
 
Section 3.1 The Closing. The closing of the transactions set forth herein will
occur on the Closing Date, contemporaneously with the closing of the Credit
Agreement.  In any event, this Agreement will not be effective until the
Effective Date. Facsimile signatures of the parties hereto will be sufficient to
close this Agreement; provided that the Transferor and Transferee agree to
deliver fully executed, original counterparts of this Agreement and the other
Program Documents to Agent’s counsel for receipt by Agent’s counsel no later
than five Business Days following the Closing Date.  The “Closing Date” shall be
the date of this Agreement as first above written.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.1 Representations and Warranties of Transferor. The Transferor hereby
represents and warrants to Transferee as follows (each of which representations
and warranties will be deemed to have been restated upon the delivery of each
Assignment Agreement to Transferee):
 
                                (a) Organization; Location.  Transferor is a
corporation validly existing and in good standing under the laws of the state of
Delaware and is authorized under such laws to conduct its business as currently
conducted and to own its assets (including but not limited to its Accounts
Receivable) as currently owned.  The location of Transferor's chief executive
office and all of its Books and Records  relating to its Accounts  Receivable,
the state of incorporation of Transferor, and Transferor's organizational
identification number are identified in the Transferor Collateral Disclosure
Certificate substantially in the form of Exhibit B attached hereto and made a
part hereof (the “Transferor Collateral Disclosure Certificate”).
 
    (b) Capacity; Authority; Validity.  Transferor has all necessary corporate
power and authority to enter into this Agreement and to perform all of the
obligations to be performed by it under this Agreement.  This Agreement and the
consummation by Transferor of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action of
Transferor.  This Agreement has been duly executed and delivered by Transferor
and constitutes the valid and binding obligations of Transferor, enforceable
against Transferor in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the rights of creditors generally and to general equitable
principles.
 



 
 

--------------------------------------------------------------------------------

 
 
 
    (c) Conflict; Defaults.  Neither the execution and delivery of this
Agreement by Transferor, nor the consummation of the transactions contemplated
hereby and thereby will (i) conflict with, result in the breach of, constitute a
default under, or accelerate the performance required by, the terms of any
indenture, agreement, contract or other instrument to which Transferor is a
party or by which Transferor or its assets are bound, (ii) violate Transferor's
articles of incorporation, bylaws, or other constitutional or charter documents,
as the case may be, (iii) violate any law or any order, rule or regulation
applicable to Transferor of any Governmental Authority having jurisdiction over
Transferor or its properties, (iv) require any consent, approval, authorization
or filing (which, in each case, has not already been obtained or made) under any
law, regulation, judgment, order, writ, decree, permit, license, agreement,
contract or instrument to which Transferor is a party or by which Transferor or
any of its assets are bound.
 
   (d) Title to Transferred Receivables.  Immediately prior to (or
coincidentally with) any transfer of an Account Receivable hereunder, Transferor
has good and marketable title to such Accounts Receivable, free and clear of any
Lien except for Permitted Encumbrances.  When Transferee accepts a capital
contribution of such Account Receivable, it will have acquired a perfected
ownership interest in such Account Receivable free and clear of any Lien, except
for Permitted Encumbrances.
 
    (e) Litigation.  There is no claim, litigation, proceeding, arbitration or
investigation pending or, to Transferor's best knowledge, threatened against
Transferor, which could reasonably be expected to have a Material Adverse
Effect.
 
    (f) The Transferor has filed or caused to be filed all material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any written assessments made against it or any of its
property and all other material taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than such taxes, fees
or other charges the amount or validity of which are currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Transferor); no tax
Lien has been filed, and, to the knowledge of the Transferor, no claim is being
asserted, with respect to any such tax, fee or other charge that in any case
would reasonably be expected to have a Material Adverse Effect.
 
    (g) Investment Company Act; Other Regulations.  The Transferor is not an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the U.S. Investment Company Act of 1940, as amended.
 
    (h) Solvent.  The Transferor is, and after giving effect to each
contribution hereunder and the incurrence of the obligations being incurred
hereunder, will be and will continue to be, solvent.
 



 
 

--------------------------------------------------------------------------------

 
 
 
    (i) Finders or Brokers.  Transferor has not agreed to pay any fee or
commission to any agent, broker, finder, or other person retained by it, for or
on account of services rendered as a broker or finder in connection with this
Agreement or the transactions contemplated hereby which would give rise to any
valid claim against Transferee for the payment of any such fee or commission.
 
    (j) Nature of Transferred Receivables.  Each Transferred Receivable
constitutes an “account,” or “general intangible”  as such terms are defined in
the UCC.
 
    (k) Eligibility of Transferred Receivables.  Each Account Receivable
accepted as a capital contribution by Transferee, that was identified in the
related Assignment Agreement or in any other document or report delivered to
Transferee in accordance with this Agreement as an Eligible Receivable satisfied
the criteria in the definition of “Eligible Receivable” as of the date of such
Assignment Agreement or other document or report, as applicable.
 
    (l) No statement or information contained in this Agreement, any other
Program Document or any other document, certificate or statement furnished by or
on behalf of the Transferor to the Transferee or to the Agent, or any of them,
for use in connection with the transactions contemplated by this Agreement or
the other Program Documents, when taken together with Sanmina’s filings with the
SEC, contained as of the date such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not misleading.  There is no fact known to the Transferor that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein or in Sanmina’s filings with the SEC, in the other
Program Documents, or in any other documents, certificates and statements
furnished to the  Agent and the Transferee for use in connection with the
transactions contemplated hereby and by the other Program Documents.  Sanmina
has filed all required registration statements, prospectuses, reports,
schedules, forms, statements and other documents required to be filed by Sanmina
with the SEC since January 1, 2006 (collectively, the "Sanmina Reports").  None
of the Sanmina Reports, as of their respective dates (and, if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing), contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
     (m) Filings.  There have been duly filed all Financing Statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Transferee's ownership interest in
the Transferred Receivables and the Related Rights and Property, to the extent
Transferee’s ownership interest in such Related Rights and Property may be
perfected by the filing of Financing Statements under the UCC.
 



 
 

--------------------------------------------------------------------------------

 
 
 
Section 4.2 Representations  and Warranties of Transferee. Transferee represents
and warrants to the Transferor as follows (each of which representations and
warranties will be deemed to have been restated upon the delivery of each
Assignment Agreement to Transferee):
 
    (a) Organization.  Transferee is a limited liability company, validly
existing and in good standing under the laws of the State of Delaware.
 
    (b) Capacity; Authority; Validity.  Transferee has all necessary limited
liability company power and authority to enter into this Agreement and to
perform all of the obligations to be performed by it under this Agreement.  This
Agreement and the consummation by Transferee of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary
limited liability company action of Transferee.  This Agreement has been duly
executed and delivered by Transferee and constitutes the valid and binding
obligations of Transferee, enforceable against Transferee in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the rights of
creditors generally and to general equitable principles.
 
    (c) Conflicts; Defaults.  Neither the execution and delivery of this
Agreement by Transferee, nor the consummation of the transactions contemplated
hereby and thereby will (i) conflict with, result in the breach of, constitute a
default under, or accelerate the performance required by, the terms of any
indenture, agreement, contract or other instrument to which Transferee is a
party or by which Transferee or its assets are bound, (ii) violate Transferee's
certificate of formation, limited liability company agreement, or other
constitutional or charter documents, as the case may be, or any law or any
order, rule or regulation applicable to Transferee of any Governmental Authority
having jurisdiction over Transferee or its properties, (iii) require any
consent, approval, authorization or filing (which, in each case, has not already
been obtained or made) under any law, regulation, judgment, order, writ, decree,
permit, license, agreement, contract or instrument to which Transferee is a
party or by which Transferee or any of its assets are bound.
 
ARTICLE V
 
CERTAIN COVENANTS
 
Section 5.1 Mutual Covenants and Agreements. Subject to the terms and conditions
herein provided, each party to this Agreement will use its commercially
reasonable efforts to take, or cause to be taken, all action, and  to do, or
cause to be done, all things necessary, appropriate or desirable hereunder and
under applicable laws and regulations to consummate, make effective, and carry
out the purposes of, the transactions contemplated by this Agreement.  Each
party to this Agreement will use its commercially reasonable efforts to obtain
consents of all third parties and Governmental Authorities necessary for the
consummation of the transactions contemplated by this Agreement
 



 
 

--------------------------------------------------------------------------------

 
 
 
Section 5.2 Certain Covenants of Transferor. The Transferor hereby agrees with
Transferee as follows:
 
   (a) Financing Statements; UCC Matters.  The Transferor authorizes Transferee
to prepare and file (at the Transferor’s cost) Financing Statements in any
jurisdictions where Transferee deems such filings to be reasonably necessary to
give notice of Transferee's interest in and to the Transferred Receivables.  The
Transferor will not change its name, identity, state of incorporation or
corporate structure (within the meaning of Section 9-507(c) of the UCC) or any
office where its Books and Records are kept unless it will have (i) given
Transferee (and Agent, as Transferee's assignee) at least thirty (30) days'
prior written notice thereof and (ii) delivered to Transferee (and Agent, as
Transferee's assignee) all financing statements, instruments and other documents
reasonably requested by Transferee (or Agent, as Transferee's assignee) in
connection with such change or relocation.
 
   (b) Access.  The Transferor will (i) so long as there is then no Termination
Event in existence, during the Transferor's regular business hours and with
reasonable prior notice, not more than once per calendar quarter, and during the
existence of a Termination Event, at any time without prior notice, permit
Transferee, Agent, and their respective authorized representatives, access to
(i) its Books and Records as they relate to the Transferred Receivables and (ii)
furnish Transferee and, upon request, Agent with true, accurate and complete
copies of the Underlying Contracts and other such records and all other
information in its possession with respect to the Transferred Receivables as
Transferee, or Agent may request, in each case as is reasonably required to
comply with the Policy.  The Transferor will cause its personnel and its agents
to provide Transferee, Agent, and their respective authorized representatives,
assistance in each of their investigation of the matters set forth in clauses
(i) and (ii) of the preceding sentence, all for purposes of monitoring
compliance with this Agreement and the other Program Documents; provided that so
long as there is then no Termination Event, the inspection of the Transferor’s
Books and Records and access to the Transferor’s employees as contemplated by
this Section 5.2(b) shall be limited to a review of those matters described in
the Scope of Audit attached as Exhibit B to the Servicing Agreement.  No Person
will be granted such access or furnished with such materials unless such Person
is bound (directly or indirectly) by the terms of Section 8.4 or by an effective
confidentiality agreement, with such conforming changes as are necessary to
reflect the agreement of such Transferor and such Person; provided, however,
that such Person and such Transferor may, but neither will be obligated to,
agree on different terms respecting such confidential treatment.  In no event
shall the Transferor be required to disclose any information contemplated by
this Section 5.2(b) to the Transferee, the Agent or any other Person if the
disclosure of such information would violate any law or regulation applicable to
the Transferor or the Transferred Receivables and the Related Rights and
Property or would violate any obligation of confidentiality owed by the
Transferor to any other Person that is not an Affiliate of the Transferor.
 



 
 

--------------------------------------------------------------------------------

 
 
 
   (c) Further Assurances and Assistance.  On or after the Closing Date, the
Transferor will give such further assurances to Transferee, execute, acknowledge
and deliver all such acknowledgments and other instruments and take such further
action as may be reasonably necessary or appropriate to fully and effectively
carry out the transactions contemplated hereby, including, without limitation,
any additional Financing Statements. As reasonably requested by Transferee or
the Agent, the Transferor will provide reasonable assistance to Transferee, the
Agent, and their respective authorized representatives in obtaining access to
information to assist Transferee in financing the Transferred Receivables (or
any portion thereof) as any of them may reasonably request, including, without
limitation, access to reports currently prepared by Transferor in the ordinary
course of business in accordance with the Policies and Procedures, the
Remittance Reports and other reports required of Transferee by the Agent under
the Credit Agreement, and any additional reports that Transferor is obligated to
provide under the Servicing Agreement.  Except as otherwise provided in this
Agreement, the Transferor will not take any action after the Closing Date which
would be inconsistent with the effective transfer by the Transferor to
Transferee hereunder of the Transferor's entire right, title and interest in and
to the Transferred Receivables and its Related Rights and Property.
 
   (d) Changes to Policies and Procedures; Standard Terms; Underlying
Contracts.  The Transferor agrees that it will not, without the prior written
consent of Transferee or the Agent (such consent not to be unreasonably
withheld), change any of its Policies and Procedures or Standard Terms.
 
   (e) Granting Deductions.  The Transferor will not compromise, rescind, cancel
or adjust any Transferred Receivable except that Sanmina will, as required, do
so in its capacity as Servicer in accordance with the Transaction Documents.
 
   (f) Treatment of Transactions.  The Transferor will maintain its records and
books of account in a manner that clearly reflects the true contribution of all
Transferred Receivables conveyed to Transferee hereunder.  So long as any
Transferred Receivable remains outstanding, all of the published  financial
statements of Transferor will contain a footnote (i) disclosing the transactions
contemplated hereunder which unambiguously describes the contribution  of
Transferred Receivables to the capital of the Borrower as an absolute transfer
and the interest of Transferee and the Agent in the Transferred Receivables, and
(ii) expressly stating that the Transferred Receivables are unavailable for
creditors of the Transferor.
 



 
 

--------------------------------------------------------------------------------

 
 

 
   (g) Lenders’ Reliance.  The Transferor acknowledges that the Agent and each
Lender is entering into the transactions contemplated by the Program Documents
in reliance upon Transferee's identity as a legal entity that is separate from
Transferor and any Affiliates thereof.  Therefore, from and after the date of
execution and delivery of this Agreement, the Transferor will take all
reasonable steps including, without limitation, all steps that Transferee (or
the Agent, as Transferee's assignee) may from time to time reasonably request to
maintain Transferee's identity as a separate legal entity.  Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, the Transferor will take and continue to take all actions described in
the assumptions as to facts set forth in the opinion of Baker & McKenzie
delivered on the Closing Date with respect to substantive consolidation matters
and will comply with, and cause compliance with, the provisions of Transferee’s
limited liability company agreement and certificate of formation.
 
   (h) Taxes.  The Transferor will file all tax returns and reports required by
law to be filed by them and promptly pay all taxes and governmental charges at
any time owing, that may be assessed against the Transferor except any such
taxes which are not yet delinquent or are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP will have been set aside on its books, unless the failure to make any
such payment could not reasonably be expected to have a Material Adverse Effect
on the Transferor and its Subsidiaries (taken as a whole), the consummation of
the transactions contemplated herein, the enforceability of the Program
Documents to which the Transferor is a party, or the perfection and priority of
the security interest of Transferee (or the Agent, as assignee of Transferee) in
and to the Transferred Receivables and the Related Rights and Property in which
case Transferor will promptly make such payments.
 
   (i) Change in Payment Instructions to Obligors.  Except as set forth in the
Program Documents and in any event, without the Agent’s prior written consent,
Transferor will not make any change in the instructions to Account Debtors with
respect to the Transferred Receivables regarding payments to be made to the
Collection Accounts.
 
   (j) Sales, Liens.  The Transferor will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Lien upon (including, without limitation, the
filing of any financing statement) or with respect to, any Transferred
Receivable or Related Rights or Property, or upon or with respect to any
Underlying Contract under which any Transferred Receivable arises (to the extent
of such Transferred Receivable), or assign any right to receive income with
respect thereto (other than, in each case, the creation of the interests therein
in favor of Transferee provided for herein), and the Transferor will defend the
right, title and interest of Transferee (and the Agent, as Transferee's
assignee) in, to and under any of the foregoing property, against all claims of
third parties claiming through or under Transferor.
 



 
 

--------------------------------------------------------------------------------

 
 
 
   (k) Use of Proceeds.  Transferor will not use any of the proceeds of any sale
of Accounts Receivable hereunder for a purpose that violates, or would be
inconsistent with, Regulations T, U or X promulgated by the Board of Governors
of the Federal Reserve System from time to time.
 
   (l) Information.  Transferor will deliver, or cause to be delivered to the
Transferee:
 
      (i)  as soon as available, but in any event within 90 days after the end
of each fiscal year of Transferor, a copy of the audited consolidated balance
sheet of Transferor and its consolidated subsidiaries as at the end of such year
and the related audited statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, by KPMG LLP, or other
independent registered public accountants of recognized international standing
and without any limitation or qualification on the certification of internal
controls required under SEC rules; and;    
 
                  (ii) as soon as available, but in any event not later than 60
days after the end of each of the first three quarterly periods of each fiscal
year of Transferor, the unaudited consolidated balance sheet of Transferor as at
the end of such quarter and the related unaudited  consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in comparative form the figures
for the previous year, certified by a Senior Officer of Transferor as fairly
presenting in all material respects  the financial condition of Transferor and
its Subsidiaries as at the dates indicated and the results of their operations
and cash flows for the periods indicated, subject to changes resulting from
normal year end audit adjustments and the absence of footnotes (which
certification shall be satisfied by the certification provided in Exhibit 31 to
Transferor’s Quarterly Report on Form 10-Q filed with the SEC).  The Transferee
shall be entitled to rely on such certification as if addressed to it;
 



 
 

--------------------------------------------------------------------------------

 
 
 
Financial statements required to be delivered pursuant to Sections 5.2(l)(i) and
5.2(l)(ii) (to the extent any such financial statements are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so, shall be deemed to have been delivered on the date on which Transferor posts
such reports, or provides a link thereto, either: (i) on Transferor’s website on
the Internet at the website address listed in Section 8.1; or (ii) when such
report is posted electronically on IntraLinks/IntraAgency or other relevant
website which Transferee has access to (whether a commercial, third-party
website or whether sponsored by the  Agent), if any, on Transferor’s behalf;
provided that: (x) the Transferor shall deliver paper copies of such reports to
the Transferee until written request to cease delivering paper copies is given
by the  Transferee;  and (y) the Transferor shall notify (which may be by
facsimile or electronic mail) the Transferee of the posting of any such reports
and immediately following such notification the Transferor shall provide to the
Transferee, by electronic mail, electronic versions (i.e., soft copies) of such
reports. The Transferee shall have no obligation to request the delivery or to
maintain copies of the reports referred to above, and in any event shall have no
responsibility to monitor compliance by Transferor with any such request for
delivery, and the Transferee shall be solely responsible for requesting delivery
to it or maintaining its copies of such reports.
 
ARTICLE VI
 
CONDITIONS OF CLOSING
 
Section 6.1 Conditions Precedent. The parties' respective obligations to
consummate and perform the transactions contemplated by this Agreement are
subject to the satisfaction or waiver of each of the conditions precedent that
each of the representations and warranties of each of the parties hereto will be
true and correct on the Closing Date, and (ii) Transferor will have delivered
the Transferor Collateral Disclosure Certificate in form and substance
satisfactory to Transferee.
 



 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE VII
 
INDEMNIFICATION AND RELATED TERMS
 
Section 7.1 Transferor's Indemnification Obligations. Without limiting any other
rights which Transferee and its assigns may have hereunder or under applicable
law, Transferor hereby agrees to indemnify Transferee, the Agent, each Lender
and their respective officers, directors, employees and agents (each, an
“Indemnified Party”) from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including without limitation,
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of:
 
(a) reliance on any representation or warranty made or deemed made by Transferor
(or any of its officers) under or in connection with this Agreement as to the
validity or enforceability of any Transferred Receivable or the compliance of
any Assigned Receivable with the criteria described in the definition of
“Eligible Receivable,” or any other written information or report delivered by
the Transferor pursuant hereto, which will have been false or incorrect when
made or deemed made or delivered;
 
(b) the failure by the Transferor (individually or as Servicer) to comply with
any term, provision or covenant contained in this Agreement, or with any
applicable law, rule or regulation with respect to any Transferred Receivable,
or the related Underlying Contract, or the nonconformity of any Transferred
Receivable, or the related Underlying Contract with any such applicable law,
rule or regulation;
 
(c) the failure to vest and maintain vested in Transferee or to transfer to
Transferee legal and equitable title to and ownership of, the Assigned
Receivables which are, or are intended to be, Transferred Receivables, free and
clear of any Lien, other than Permitted Encumbrances, whether existing at the
time of the transfer of such Account Receivable or at any time thereafter
(including, without limitation, any such failure arising from the commingling of
Collections on Transferred Receivables with funds that do not constitute
Collections of Transferred Receivables);
 
    (d) the misdirection by the Transferor of collections on Accounts Receivable
to any account other than the Collection Accounts or the Lockbox; or
 



 
 

--------------------------------------------------------------------------------

 
 
 
    (e) other than non-payment related to Deductions taken into account in
calculating the Uncollected Value on the relevant Preparation Date for a
Transferred Receivable, payment shortfalls or any non-payment resulting from any
commercial dispute, supplier discount, claim, offset or defense (other than
discharge in bankruptcy of the Account Debtor) of the Account Debtor to the
payment of any Account Receivable which is, or is intended to be, a Transferred
Receivable (including, without limitation, a defense based on such Transferred
Receivable or the Underlying Contract not being a legal, valid and binding
obligation of such Account Debtor enforceable against it in accordance with its
terms (other than discharge in bankruptcy of the Account Debtor) or failure to
comply with the laws of the country of any Account Debtor), or any other claim
resulting from the sale of the merchandise or services related to such
Transferred Receivable or the furnishing or failure to furnish such merchandise
or services;
 
provided that the Transferor will not be required to so indemnify any
Indemnified Party or otherwise be liable to any Indemnified Party for any
Indemnified Amounts resulting from (i) the performance of the Transferred
Receivables or any Related Rights or Property, or for a shortfall as a result of
such performance or as a result of the sale of any Transferred Receivables or
other Related Rights or Property in connection with the exercise of remedies
(except to the extent such Indemnified Amounts are attributable to a breach by
the Transferor of any representation, warranty or covenant made by it in
relation to any such Transferred Receivable or Related Rights and Property), or
(ii) the Indemnified Party’s willful misfeasance, bad faith or gross negligence;
and provided further that the Transferor will not be required to so indemnify
any Indemnified Party other than the Transferee with respect to any Indemnified
Amount relating to a Transferred Receivable that is not an Assigned Receivable.
 
Any amounts subject to the indemnification provisions of this Section 7.1 will
be promptly paid by Transferor to the Payment Account for the benefit of the
party seeking indemnification within five Business Days following (i) demand
therefor by such party and (ii) delivery to Transferor by such party of an
invoice stating the basis for the demand for payment to be made under this
Section 7.1.
 
Section 7.2 Survival of Indemnification Obligations. Transferor’s
indemnification of Transferee, Agent and the Lenders will survive the Closing
Date and the Program Termination Date.
 



 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.1 Notices. All notices and other communications by Transferee,
Transferor or the Agent hereunder will be in writing to the other parties and
will be deemed to have been duly given (i) when delivered in person, (ii) two
Business Days after delivery to an overnight courier service, receipt requested,
or (iii) when sent if sent via telecopy transmission, receipt requested or (iii)
three days after being posted when posted by the United States registered or
certified mail, with postage prepaid, addressed as follows:
 
To Transferor:
 
Sanmina-SCI Corporation
2700 North First Street
San Jose, California 95134
Attention:  Corporate Treasurer


To Transferee:
 
Sanmina SPV LLC
2700 North First Street
San Jose, California 95134
Attention:  Manager


In any case, with copy to the Agent:
 
Deutsche Bank AG, New York Branch
60 Wall St., 25th Floor
New York, NY 10005
Attention: Structured Trade & Export Finance
Fax:  (212) 797-0473
 
or to such other addresses as a party or the Agent may from time to time
designate by notice as provided herein (or which the Agent may provide to the
parties), except that notices of change of address will be effective only upon
actual receipt.
 
Section 8.2 Assignment.
 
   (a) The rights of any party under this Agreement will not be assigned or
transferred by any party without the prior written approval of the other party
hereto and the Agent; provided, however, that the parties hereto acknowledge
and  agree that:
 
    (i) Transferee intends to finance, in part, certain Transferred Receivables
through extensions of credit from Lenders; and
 



 
 

--------------------------------------------------------------------------------

 
 

 
                            (ii) Transferee may assign its rights under this
Agreement, and the Transferred Receivables to the Agent for the benefit of the
Lenders in connection with such financing.
 
    (b) During the continuation of any Termination Event, Transferor agrees that
the Agent will have all the rights (but none of the obligations) of Transferee
hereunder, but only to the extent such rights relate to Assigned Receivables, to
the same extent as Transferee, and that Transferor will continue to be bound by
the terms of this Agreement as against Agent, until the Program Termination
Date.
 
    (c) Transferor agrees that the Agent and the Lenders are third-party
beneficiaries to this Agreement (in each case, to the extent described in this
Section 8.2) and will be entitled to and have standing to enforce the rights of
Transferee hereunder (in each case, to the extent described in this Section 8.2
and only to the extent such rights relate to Assigned Receivables).  Any attempt
by any party to assign or transfer this Agreement contrary to the terms and
conditions of this section will be null and void ab initio.
 
Section 8.3 Entire Agreement, Limited Third Party Beneficiaries. This Agreement,
together with the exhibits attached hereto, constitutes the entire agreement by
the parties and supersedes any other agreement, whether written or oral, that
may have been made or entered into between Transferor and Transferee (or by any
of their respective officers, agents, or representatives) relating to the
matters contemplated herein.  Except as described in Section 8.2 hereof, no
other person or entity will be a third party beneficiary of this Agreement.
 
Section 8.4 Confidentiality.
 
   (a) Each party hereto agrees to the following confidentiality terms (with it
being understood that, for purposes of this Section 8.4, the “Recipient” will
mean the Person to whom any Confidential Information is provided, the “Provider”
means the Person who provides such Confidential Information to the Recipient,
and “Confidential Information” (as further defined below) means the Confidential
Information of the Provider):
 
    (i) The Recipient will receive, maintain and hold the Confidential
Information in confidence and will use at least the same level of care in
safeguarding the Confidential Information that it uses with respect to its own
confidential information but in no event less than reasonable care under the
circumstances;
 



 
 

--------------------------------------------------------------------------------

 
 
 
                            (ii) The Recipient agrees to take all steps
reasonably necessary  and appropriate to ensure that its employees or other
persons to whom  disclosure is authorized hereunder treat the Confidential
Information as confidential and to ensure that such employees or other persons
to whom disclosure is authorized hereunder act in accordance with and abide by
the terms of this Section 8.4 regarding the Confidential  Information;
 
                            (iii) The Recipient will use the Confidential
Information solely for purposes of the Program and matters reasonably related
thereto and may disclose Confidential Information to the Insurer; and
 
                            (iv) The Recipient will not disclose, reproduce,
distribute, transmit, reverse engineer, decompile, disassemble or transfer,
directly or indirectly, the Confidential Information, except as authorized in
this Section 8.4, as otherwise authorized in writing by the Provider in
conjunction with the Program, or unless otherwise agreed by the Provider.
 
    (b) The Recipient agrees that it will not (without the prior written consent
of the Provider) disclose the Confidential Information to any third party,
except (i) its affiliates, officers, employees and legal counsel on a
confidential basis, (ii) as required by law, regulation or other applicable
judicial or governmental order, (iii) on a limited basis as is reasonably
necessary to prepare any claim or defense arising from or in connection with the
Program or the Program Documents, or (iv) as expressly contemplated in the
Program Documents.
 
    (c) As used herein, “Confidential Information” means all information
disclosed or provided by the Provider to the Recipient or its agents or
representatives in connection with the Program and all information regarding the
Provider's business, assets, affiliates, and customers, so long as such
information is marked confidential or otherwise of a type considered
confidential in the ordinary course of business, but does not include
information that: (i) is generally available to the public, (ii) hereafter,
through no breach of this Section 8.4 by the Recipient or its agents or
representatives, becomes generally available to the public, (iii) corresponds in
substance to information furnished to the  Recipient  hereafter on a
non-confidential basis by any third party having a legal right to do so, or (iv)
was developed by, or for, the Recipient independently of any disclosure or use
of the Confidential Information; provided that, for the avoidance of doubt, each
Receivables Report and each Remittance Report shall be deemed to be Confidential
Information.
 



 
 

--------------------------------------------------------------------------------

 
 
 
    (d) At any time upon the written request of the Provider, the Confidential
Information, including all copies and embodiments thereof (including all copies
and/or any other form or reproduction and/or description thereof made by the
Recipient), in the possession of the Recipient, will, at Recipient's option, be
promptly returned to the Provider or promptly destroyed, except that the portion
of the Confidential Information that may be found in analyses, compilations,
studies or other documents prepared by the Recipient or its agents, attorneys or
employees, oral or electronic Confidential Information, and any Confidential
Information not so requested and returned will be held by the Recipient and kept
subject to the terms of this Section 8.4 or destroyed to the extent practicable
and permitted by law.  Whether the Confidential Information or other embodiments
of the Confidential Information is to be returned or destroyed pursuant to this
paragraph, such return or destruction will, upon written request of the
Provider, be certified in writing by an authorized officer of the
Recipient.  The return or destruction of the Confidential Information or other
embodiments of the Confidential Information will not relieve the Recipient of
its confidentiality obligations contained in this Section 8.4.
 
    (e) The confidentiality provisions set forth in this Section 8.4 will (i)
survive the Program Termination Date and (ii) terminate upon the earliest to
occur of two (2) years after the Program Termination Date or such other date
mutually agreed upon by the parties hereto.
 
Notwithstanding the foregoing, each party (and each employee, representative or
other agent of each party) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement or any other Program Document and all materials
of any kind (including opinions or other tax analyses) that are provided to the
parties relating to such tax treatment and tax structure.
 
Section 8.5 Amendments and Waivers. This Agreement may be amended, modified,
superseded, or canceled, and any of the terms, representations, warranties or
covenants hereof may be waived, only by written instrument executed by each of
the parties or, in the case of a waiver, by the party waiving compliance, and,
in any event with the prior written consent of the Agent.  The failure of any
party at any time or times to require performance of any provision hereof will
in no manner affect the right at a later time to enforce the same.  No waiver by
any party of any condition or of any breach of any term, representation,
warranty or covenant under this Agreement, whether by conduct or otherwise, in
any one or more instances, will be deemed to be or construed as a further or
continuing waiver of any other condition or of any breach of any such condition
of breach or waiver of any other condition or of any breach of any other term,
representation, warranty or covenant under this Agreement.
 



 
 

--------------------------------------------------------------------------------

 
 

 
Section 8.6 Captions; Counterparts. The captions in this Agreement are for
convenience only and will not be considered a part of or affect the construction
or interpretation of any provision of this Agreement.  This Agreement may be
executed in two or more counterparts (and by each of the parties on separate
signature pages), each of which will be an original, but all of which together
will constitute one and the same instrument.
 
Section 8.7 Governing Law. This Agreement will be governed by and construed and
interpreted in accordance with the internal laws of the State of New York,
without regard to principles of conflict of laws (other than Section 5-1401 of
the New York General Obligations Laws).
 
Section 8.8 Severability. If any provision of this Agreement or portion thereof
is held invalid, illegal, void or unenforceable by reason of any rule of law,
administrative or judicial provision or public policy, such provision will be
ineffective only to the extent invalid, illegal, void or unenforceable, and the
remainder of such provision and all other provisions of this Agreement will
nevertheless remain in full force and effect.
 
Section 8.9 WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION. EACH OF THE PARTIES
HERETO (A) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF THIS AGREEMENT
OR ANY OTHER PROGRAM DOCUMENT; (B) SUBMITS TO THE NONEXCLUSIVE PERSONAL
JURISDICTION IN THE STATE COURTS OF THE STATE OF NEW YORK AND UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE ENFORCEMENT OF THIS
AGREEMENT AND THE OTHER PROGRAM DOCUMENTS; (C) WAIVES ANY AND ALL PERSONAL
RIGHTS UNDER THE LAW OF ANY JURISDICTION TO OBJECT ON ANY BASIS (INCLUDING,
WITHOUT LIMITATION, INCONVENIENCE OF FORUM) TO JURISDICTION OR VENUE WITHIN THE
STATE AND DISTRICT DESCRIBED ABOVE FOR THE PURPOSE OF LITIGATION TO ENFORCE THIS
AGREEMENT OR THE OTHER PROGRAM DOCUMENTS; AND (D) AGREES THAT SERVICE OF PROCESS
MAY BE MADE UPON IT IN THE MANNER PRESCRIBED IN SECTION 8.1.  NOTHING HEREIN
CONTAINED, HOWEVER, WILL PREVENT ANY PARTY FROM BRINGING ANY ACTION OR
EXERCISING ANY RIGHTS AGAINST ANY SECURITY AND AGAINST ANY OTHER PARTY
PERSONALLY, AND AGAINST ANY ASSETS OF SUCH OTHER PARTY, WITHIN ANY OTHER STATE
OR JURISDICTION.
 



 
 

--------------------------------------------------------------------------------

 
 
 
Section 8.10 No Petition.  The Transferor hereby agrees not to institute against
Transferee, or join in any institution against Transferee of, any bankruptcy
proceedings under any United States federal or state bankruptcy law or similar
law in connection with any obligations relating to this Agreement, until one
year and one day following the termination of the Credit Agreement and the
repayment in full of all Obligations arising under the Credit Agreement.
 


 
[Signatures on following page]
 



 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of Transferor and Transferee have caused this
Receivables Transfer and Contribution Agreement to be duly executed as of the
date first above written.
 

 
TRANSFEREE:
     
SANMINA SPV LLC
     
By: /s/ Walter F. Boileau
 
Name: Walter F. Boileau
 
Title: Manager



 

 
TRANSFEROR:
     
SANMINA-SCI CORPORATION
     
By: /s/ Walter F. Boileau
 
Name: Walter F. Boileau
 
Title: Vice President and Treasureer










